Digitally signed by
                                                                        Reporter of Decisions
                       Illinois Official Reports                        Reason: I attest to the
                                                                        accuracy and integrity
                                                                        of this document
                                                                        Date: 2018.10.10
                              Appellate Court                           16:45:23 -05'00'




                  People v. Ingram, 2018 IL App (4th) 160099



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           DUSTIN INGRAM, Defendant-Appellant.



District & No.    Fourth District
                  Docket No. 4-16-0099



Filed             July 19, 2018



Decision Under    Appeal from the Circuit Court of Douglas County, No. 06-CF-23; the
Review            Hon. Daniel L. Flannell, Judge, presiding.



Judgment          Affirmed.


Counsel on        James E. Chadd, Patricia Mysza, and Sean Collins-Stapleton, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Katherine D. Watson, State’s Attorney, of Tuscola (Patrick Delfino,
                  David J. Robinson, and Allison Paige Brooks, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE STEIGMANN delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Harris and Justice Holder White concurred in the
                  judgment and opinion.
                                                OPINION

¶1         In March 2006, the State charged defendant, Dustin Ingram, with one count of armed
       robbery with a firearm. 720 ILCS 5/18-2(a)(4) (West 2006). At the time of the alleged crime,
       defendant was 16 years old. The armed robbery with a firearm count excluded defendant from
       juvenile court. 705 ILCS 405/5-130(1)(a) (West 2006).
¶2         In May 2006, the parties asked the trial court to approve a negotiated plea agreement. In
       exchange for his guilty plea and a sentence of 18 years in prison, the State agreed to amend the
       charge to armed robbery with a dangerous weapon. 720 ILCS 5/18-2(a)(1) (West 2006).
       Standing alone, armed robbery with a dangerous weapon could have been adjudicated in
       juvenile court. See 705 ILCS 405/5-130(1)(a) (West 2006). The trial court accepted the plea
       agreement.
¶3         In August 2015, defendant filed a petition for relief from judgment and a motion to vacate
       a void judgment, arguing that the trial court did not have jurisdiction because the State (1)
       dismissed the armed robbery with a firearm count and (2) failed to request a hearing to
       sentence him as an adult. In September 2015, the State filed a motion to dismiss. In March
       2016, the trial court granted the State’s motion to dismiss.
¶4         Defendant appeals, arguing his “adult conviction and sentence are void because the
       amendment of the charging instrument from *** armed robbery with a firearm to armed
       robbery with a dangerous weapon extinguished criminal court jurisdiction and effectively
       transferred [the] case to juvenile court.” Likewise, defendant argues his sentence is void
       because the State did not request a hearing to sentence him as an adult. We disagree,
       concluding that (1) the trial court had jurisdiction and (2) the State was not required to request
       a hearing to sentence defendant as an adult.

¶5                                         I. BACKGROUND
¶6                                    A. The Original Information
¶7         In March 2006 the State charged defendant with one count of armed robbery with a
       firearm. 720 ILCS 5/18-2(a)(4) (West 2006). At the time of the alleged crime, defendant was
       16 years old. The armed robbery with a firearm count excluded defendant from juvenile court.
       705 ILCS 405/5-130(1)(a) (West 2006). The original information stated as follows:
                  “That on March 13, 2006, *** [defendant] committed the offense of ARMED
              ROBBERY in that the said defendant, while armed with a firearm, knowingly took
              property *** from the presence of [the victim] by use of force; further, said defendant,
              during the course of this offense, personally discharged a firearm, proximately causing
              great bodily harm to [the victim].”

¶8                                         B. The Guilty Plea
¶9                                    1. The Amended Information
¶ 10      In May 2006, the parties asked the trial court to approve a negotiated plea agreement. In
       exchange for his guilty plea, the State agreed to reduce the charge to armed robbery with a
       dangerous weapon. 720 ILCS 5/18-2(a)(1) (West 2006). Standing alone, armed robbery with a
       dangerous weapon could have been adjudicated in juvenile court. See 705 ILCS


                                                   -2-
       405/5-130(1)(a) (West 2006). Pursuant to the plea agreement, defendant agreed to be
       sentenced to 18 years in prison.
¶ 11       The State, by oral motion, asked to amend the information. Defense counsel stated on the
       record that he had no objection. The State did not add an additional count or file a new
       information. Instead, the prosecutor modified the original information by crossing out and
       adding new terms. The amended information is below. Italicized words represent the State’s
       handwritten modifications. Words with strikethrough typeface represent words that the State
       physically crossed out.
                  “That on March 13, 2006, *** [defendant] committed the offense of ARMED
              ROBBERY in that the said defendant, while armed with a firearm dangerous weapon,
              knowingly took property *** from the presence of [the victim] by use of force; further,
              said defendant, during the course of this offense, personally discharged a firearm,
              proximately causing great bodily harm to [the victim].”

¶ 12                                 2. The Factual Basis for the Plea
¶ 13       The State asserted that if the matter were to proceed to trial, the victim would testify that
       defendant and another man, both of whom were armed with dangerous weapons, entered a gas
       station on March 13, 2006. The victim would testify that defendant used the weapon to injure
       his leg and that the men took money from the cash register.

¶ 14                                    3. The Trial Court’s Actions
¶ 15       The trial court found that a factual basis existed for the guilty plea. The court appropriately
       admonished defendant and accepted his guilty plea to armed robbery with a dangerous
       weapon. The court sentenced defendant pursuant to the terms of his plea agreement. Defendant
       did not timely file a motion to withdraw his plea nor directly appeal his plea or sentence.

¶ 16                                 C. The Defendant’s First Appeal
¶ 17       In August 2012, defendant, who was then over the age of 21, filed a petition for
       habeas corpus relief. Defendant argued that, as an adult, he was entitled to immediate release
       because (1) he was a minor when he committed the offense, (2) the juvenile court had
       exclusive jurisdiction over his case, and (3) he should have been sentenced as a juvenile. The
       State filed a motion to dismiss, arguing that defendant failed to show that the trial court lacked
       jurisdiction or that a postconviction occurrence entitled him to immediate release. The trial
       court granted the State’s motion to dismiss, and this court affirmed. Ingram v. Pfister, 2014 IL
       App (4th) 130518-U, ¶¶ 23, 29.

¶ 18                                         D. This Appeal
¶ 19       In August 2015, defendant filed a petition for relief from judgment and a motion to vacate
       a void judgment. Defendant argued that the trial court did not have jurisdiction because the
       State (1) dismissed the armed robbery with a firearm count and (2) failed to request a hearing
       to sentence him as an adult.
¶ 20       In September 2015, the State filed a motion to dismiss, arguing (1) the petitions were
       untimely, (2) the claims were barred by res judicata, and (3) the conviction and sentence were
       proper. In March 2016, the trial court granted the State’s motion to dismiss.

                                                    -3-
¶ 21      This appeal followed.

¶ 22                                          II. ANALYSIS
¶ 23       Defendant appeals, arguing his “adult conviction and sentence are void because the
       amendment of the charging instrument from *** armed robbery with a firearm to armed
       robbery with a dangerous weapon extinguished criminal court jurisdiction and effectively
       transferred [the] case to juvenile court.” Likewise, defendant argues his sentence is void
       because the State did not request a hearing to sentence him as an adult. We address these issues
       in turn.

¶ 24                  A. The Standard of Review and the Juvenile Court Act of 1987
¶ 25       The dispositive issues on appeal involve statutory construction, which is a question of law
       reviewed de novo. People v. King, 241 Ill. 2d 374, 378, 948 N.E.2d 1035, 1037 (2011). Our
       primary objective when interpreting a statute is to ascertain and effectuate the intent of the
       legislature. Id. The best indicator of such intent is the plain language of the statute. Id. In
       determining the plain language of the statute, we consider the statute in its entirety, the subject
       the statute addresses, and the apparent intent of the legislature in enacting the statute. Id.
¶ 26       As it existed at the time of defendant’s offense, the Juvenile Court Act of 1987 (Act) stated
       as follows:
                    “§ 5-120. Exclusive jurisdiction. Proceedings may be instituted under the
               provisions of this Article concerning any minor who prior to the minor’s 17th birthday
               has violated or attempted to violate *** any federal or State law or municipal or county
               ordinance. Except as provided in Sections 5-125, 5-130, 5-805, and 5-810 of this
               Article, no minor who was under 17 years of age at the time of the alleged offense may
               be prosecuted under the criminal laws of this State.” 705 ILCS 405/5-120 (West 2006).
                    “§ 5-130. Excluded jurisdiction.
                    (1)(a) The definition of delinquent minor under Section 5-120 of this Article shall
               not apply to any minor who at the time of an offense was at least 15 years of age and
               who is charged with: (i) first degree murder, (ii) aggravated criminal sexual assault,
               (iii) aggravated battery with a firearm where the minor personally discharged a firearm
               as defined in Section 2-15.5 of the Criminal Code of 1961, (iv) armed robbery when the
               armed robbery was committed with a firearm, or (v) aggravated vehicular hijacking
               when the hijacking was committed with a firearm.
                    These charges and all other charges arising out of the same incident shall be
               prosecuted under the criminal laws of this State.” (Emphasis added.) Id. § 5-130(1)(a).

¶ 27                                B. The Trial Court’s Jurisdiction
¶ 28       Defendant argues his sentence is void because the trial court did not have jurisdiction. He
       argues the trial court did not have jurisdiction because “the amendment of the charging
       instrument from *** armed robbery with a firearm to armed robbery with a dangerous weapon
       extinguished criminal court jurisdiction and effectively transferred [the] case to juvenile
       court.” We disagree.
¶ 29       The Act states that armed robbery with a firearm and all other charges arising out of the
       same incident “shall be prosecuted under the criminal laws of this State.” Id. The Act explicitly

                                                    -4-
       divests the juvenile court of jurisdiction over such criminal matters. Id.; see Megan M. Sulok,
       Comment, Extended Jurisdiction Juvenile Prosecutions: To Revoke or Not to Revoke, 39 Loy.
       U. Chi. L.J. 215, 234-35 (2007).
¶ 30       The record clearly demonstrates, and defendant concedes, that the State originally charged
       defendant with armed robbery with a firearm. 720 ILCS 5/18-2(a)(4) (West 2006). This
       charge, under the plain language of the statute, divested the juvenile court of jurisdiction and
       gave exclusive jurisdiction to the trial court. 705 ILCS 405/5-130(1)(a) (West 2006).
¶ 31       Likewise, the subsequent modification of the information did not “divest” the trial court of
       jurisdiction. The amended charge of armed robbery with a dangerous weapon arose out of the
       same incident from which defendant was originally charged with armed robbery with a
       firearm. See King, 241 Ill. 2d at 386. The State’s subsequent modification of the information
       had no legal effect on the trial court’s jurisdiction. Id. Accordingly, we reject defendant’s
       argument that the trial court lacked jurisdiction merely because the State amended the
       information pursuant to their plea agreement.

¶ 32                                  C. The Defendant’s Adult Sentence
¶ 33       Assuming that his adult conviction was proper, defendant argues his sentence is void
       because the State was required to request a hearing to sentence him as an adult. See 705 ILCS
       405/5-130(1)(c)(ii) (West 2006). We disagree.
¶ 34       The Act, in pertinent part, reads as follows:
                   “(ii) If after trial or plea the court finds that the minor committed an offense not
               covered by paragraph (a) of this subsection (1), that finding shall not invalidate the
               verdict or the prosecution of the minor under the criminal laws of the State; however,
               unless the State requests a hearing for the purpose of sentencing the minor [as an adult],
               the Court must proceed under Sections 5-705 and 5-710 of this Article. To request a
               hearing, the State must file a written motion within 10 days following the entry of a
               finding or the return of a verdict.” Id.
¶ 35       In King, 241 Ill. 2d at 376, the defendant was a minor charged with five counts of first
       degree murder. The juvenile court did not have jurisdiction over first degree murder. See 705
       ILCS 405/5-130(1)(a) (West 2000). Later, the State filed an additional count of attempt (first
       degree murder). 720 ILCS 5/8-4(a), 9-1(a) (West 2000). Standing alone, attempt (first degree
       murder) could have been adjudicated in juvenile court. See 705 ILCS 405/5-120 (West 2000);
       see also id. § 5-130(1)(a). In exchange for dropping the five counts of first degree murder, the
       defendant pleaded guilty to attempt (first degree murder) and agreed to be sentenced to 15
       years in prison. King, 241 Ill. 2d at 376. On appeal, the defendant argued that his sentence was
       void because the State failed to request a hearing under section 5-130(1)(c)(ii) to determine
       whether he should be sentenced as an adult. Id. at 376-77. The Illinois Supreme Court rejected
       this argument, reasoning that the “defendant was properly sentenced without a hearing”
       because he accepted a plea agreement with a predetermined sentence. See id. at 376, 386-87.
¶ 36       In this case, defendant pleaded guilty to armed robbery with a dangerous weapon in
       exchange for dismissing the charge of armed robbery with a firearm. Likewise, pursuant to the
       plea agreement, defendant agreed to be sentenced to 18 years in prison. Similar to King, we
       conclude that the State was not required to request a hearing for adult sentencing when both



                                                   -5-
       parties already agreed upon the exact sentence to be imposed. See id. at 378.

¶ 37                                     III. CONCLUSION
¶ 38      For the foregoing reasons, we affirm the trial court’s judgment.

¶ 39      Affirmed.




                                                  -6-